Citation Nr: 1828403	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981, from October 1981 to September 1993, and from January 2003 to August 2004, with unverified duty in the South Carolina National Guard and Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Veteran submitted a Notice of Disagreement in January 2014; a statement of the case was issued in March 2016; and a timely substantive appeal was submitted in April 2016. 

In June 2017, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus for further development of the record.  In a March 2018 rating decision, the RO granted service connection for tinnitus.  As that claim was granted in full, the issue is no longer in appellate status or before the Board at this time.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss does not constitute a disability for VA purposes. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Right Ear Hearing Loss 

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The preponderance of the evidence shows that the Veteran does not have a current hearing loss disability in the right ear, for the reasons that follow. 

Impaired hearing qualifies as a disability for VA compensation purposes when the puretone auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the puretone auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected. Hensley, 5 Vet. App. at 159.  

Here, VA audiological evaluations conducted in May 2013 (see VA Otolaryngology Consult Note) and October 2015 (see VA Audiological Assessment Note), as well as the October 2017 VA Audiological examination report, show that the Veteran's right ear puretone thresholds and speech discrimination scores do not meet the criteria for a current disability as defined by VA regulation. See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  Consequently, the criteria for service connection are not satisfied. See id.; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of present disability there can be no valid claim") (internal citation omitted).  

Full consideration has been given to the Veteran's assertions that he has a right ear hearing loss related to service.  Notably, hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.

In short, the above-summarized evidence does not establish the presence of a current, chronic right ear hearing loss disability by VA standards at any time during the pendency of the appeal; thus, service connection must be denied on this basis.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for right ear hearing loss is denied. 


REMAND

The Veteran also seeks service connection for left ear hearing loss.  The October 2017 VA examiner provided a negative opinion on the basis that the Veteran did not have a current left ear hearing loss disability for VA purposes.  However, evidence added to the claims file since the Board's 2017 remand includes a May 2013 VA Otolaryngology Consult Note with audiological findings which reflects that the Veteran has a left ear hearing loss that meets the criteria for impaired hearing as defined by VA regulation during the appeal period. See 38 C.F.R. § 3.385.  

According to McLain v. Nicholson, 21 Vet. App. 319 (2007), the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In light of the foregoing, an addendum opinion should be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the VA examiner who provided the October 2017 opinion to determine the current nature and likely etiology of left ear hearing loss demonstrated on VA audiological evaluation on May 22, 2013.  

Based on the review of the record, the examiner should answer the following:


a. What is the most likely etiology for the Veteran's left ear hearing loss as shown on VA audiological examination on May 22, 2013?  Specifically, is it at least as likely as not (a 50 % or better probability) that his left ear hearing loss disability is related to his exposure to noise during his active duty service, to include exposure to acoustic trauma in his capacity as an "Ammunitions Specialist" and in the artillery field/shooting range/motor pool?  

b. If the response to (a) is no (the left ear hearing loss disability is not related to his service), please identify the non-service-related etiological factor for the left ear hearing loss considered more likely.

* In rendering the requested opinion, the examiner is advised that the Veteran's May 22, 2013, left ear audiological findings meet the criteria for impaired hearing pursuant to 38 C.F.R. § 3.385. 

* The examiner is further advised that a November 1980 Audiometric Conservation Report reflected some impairment in hearing. See November 1980 Hearing Conservation -Periodic Audiometric Evaluation. 

The examination report must include a complete rationale for all opinions expressed.

2. Thereafter, review the record, ensure that the development ordered is requested, and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


